Exhibit 10.2

EMPLOYMENT AGREEMENT

AGREEMENT made and entered into in Merrimack, New Hampshire, by and between PC
Connection, Inc. (the “Company”), a New Hampshire corporation with its principal
place of business at Merrimack, New Hampshire, and Timothy McGrath, of 10
Settlers Ridge Road, Windham, New Hampshire 03087 (the “Executive”), effective
as of the 12 day of May, 2008 (the “Effective Date”).

WHEREAS, the operations of the Company and its Affiliates are a complex matter
requiring direction and leadership in a variety of areas, including financial,
strategic planning, project management and others;

WHEREAS, the Executive is possessed of certain experience and expertise that
qualify him to provide the direction and leadership required by the Company and
its Affiliates;

WHEREAS, the Executive has been employed by the Company as its Executive Vice
President since May 2007; and

WHEREAS, subject to the terms and conditions hereinafter set forth, the Company
wishes to continue to employ the Executive as its Executive Vice President, PC
Connection Enterprises, and the Executive wishes to accept such continued
employment;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:

1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers, and the Executive hereby accepts, continued
employment.

2. Term. This agreement shall be for at-will employment, and is thus terminable
by either party at any time, with or without cause, subject to the provisions of
Section 5 hereof.

3. Capacity and Performance.

(a) During the term hereof, the Executive shall serve the Company as its
Executive Vice President, reporting to the Chief Executive Officer, or his/her
successor.

(b) During the term hereof, the Executive shall be employed by the Company on a
full-time basis, and shall perform the duties and responsibilities of his
position and such other duties and responsibilities on behalf of the Company and
its Affiliates as may reasonably be designated from time to time by the CEO or
by his/her designee.

 



--------------------------------------------------------------------------------

(c) During the term hereof, the Executive shall devote his full business time
and his best efforts, business judgment, skill and knowledge exclusively to the
advancement of the business and interests of the Company and its Affiliates and
to the discharge of his duties and responsibilities hereunder. The Executive
shall not engage in any other business activity or serve in any industry, trade,
professional, governmental or academic position during the term of this
Agreement, except as may be expressly approved in advance by the Company in
writing.

4. Compensation and Benefits. As compensation for all services performed by the
Executive under and during the term hereof, and subject to performance of the
Executive’s duties and of the obligations of the Executive to the Company and
its Affiliates, pursuant to this Agreement or otherwise:

(a) Base Salary. During the term hereof, the Company shall pay the Executive a
base salary at the rate of Five Hundred Thousand Dollars ($500,000) per annum,
payable in accordance with the regular payroll practices of the Company for its
executives and subject to adjustment from time to time by the Company, in its
sole discretion. Such base salary, as from time to time adjusted, is hereinafter
referred to as the “Base Salary”.

(b) Incentive and Bonus Compensation. The Executive will be eligible to
participate in the Executive Bonus Plan. Any bonus or incentive compensation
paid to the Executive shall be in addition to the Base Salary, and will be
payable not later than two and one-half months following the close of the fiscal
year for which the bonus was earned.

(c) Vacations. During the term hereof, the Executive shall earn vacation at the
rate of three (3) weeks per year, to be taken at such times and intervals as
shall be determined by the Executive, subject to the reasonable business needs
of the Company. Vacation shall otherwise be governed by applicable policies of
the Company, as in effect from time to time.

(d) Other Benefits. During the term hereof, the Executive shall be entitled to
participate in any and all Employee Benefit Plans from time to time in effect
for employees of the Company generally, except to the extent any such Employee
Benefit Plan is in a category of benefit already otherwise provided to the
Executive (e.g., a severance pay plan). Such participation shall be subject to
the terms of the governing plan documents and generally applicable Company
policies. The Company may alter, modify, add to or terminate its Employee
Benefit Plans at any time that it, in its sole judgment, determines to be
appropriate, without recourse by the Executive. For purposes of this Agreement,
“Employee Benefit Plan” shall have the meaning ascribed to such term in
Section 3(3) of ERISA, as amended from time to time.

(e) Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable and customary business expenses incurred or paid by the Executive in
the performance of his duties and responsibilities hereunder, subject to any
maximum annual limit and other restrictions on such expenses set by the Company
and to such reasonable substantiation and documentation as may be specified by
the Company from time to time.



--------------------------------------------------------------------------------

5. Termination of Employment and Severance Benefits. The Executive’s employment
hereunder may terminate under the following circumstances:

(a) Death. In the event of the Executive’s death during the term hereof, the
Executive’s employment under this Agreement shall immediately and automatically
terminate. In such event, the Company shall pay to the Executive’s designated
beneficiary or, if no beneficiary has been designated by the Executive in
writing, to his estate, (i) any Base Salary earned but not paid during the final
payroll period of the Executive’s employment through the date of termination,
(ii) pay for any vacation time earned but not used through the date of
termination, (iii) any bonus compensation awarded for the fiscal year preceding
that in which termination occurs, but unpaid as of the date of termination, and
(iv) any business expenses incurred by the Executive but un-reimbursed as of the
date of termination, provided that such expenses and required substantiation and
documentation are submitted within sixty (60) days of termination and that such
expenses are reimbursable under Company policy (all of the foregoing, “Final
Compensation”). The Company shall have no further obligations to the Executive
hereunder.

(b) Disability.

(i) The Company may terminate the Executive’s employment hereunder, upon notice
to the Executive, in the event that the Executive becomes disabled during his
employment hereunder through any illness, injury, accident or condition of
either a physical or psychological nature and, as a result, is unable to perform
substantially all of his essential duties and responsibilities hereunder,
notwithstanding the provision of any reasonable accommodation that may be due,
for one hundred and eighty (180) days during any period of three hundred and
sixty-five (365) consecutive calendar days. In the event of such termination,
the Company shall have no further obligations to the Executive, other than for
payment of Final Compensation.

(ii) The Company may designate another employee to act in the Executive’s place
during any period of the Executive’s disability. Notwithstanding any such
designation, the Executive shall continue to receive the Base Salary in
accordance with Section 4(a) and benefits in accordance with Section 4(d), to
the extent permitted by the then-current terms of the applicable Employee
Benefit Plans, until the Executive becomes eligible for disability income
benefits under the Company’s disability income plan or until the termination of
his employment, whichever shall first occur.

(iii) While receiving disability income payments under the Company’s disability
income plan, the Executive shall not be entitled to receive any Base Salary
under Section 4(a) hereof, but shall continue to participate in Employee Benefit
Plans of the Company in accordance with Section 4(d) and the terms of such
plans, until the termination of his employment.

(iv) If any question shall arise as to whether during any period the Executive
is disabled through any illness, injury, accident or condition of either a
physical or psychological nature so as to be unable to perform substantially all
of his



--------------------------------------------------------------------------------

essential duties and responsibilities hereunder, the Executive may, and at the
request of the Company shall, submit to a medical examination by a physician
selected by the Company to whom the Executive or his duly appointed guardian, if
any, has no reasonable objection to determine whether the Executive is so
disabled, and such determination shall for purposes of this Agreement be
conclusive of the issue. If any such question shall arise and the Executive
shall fail to submit to such medical examination, the Company’s determination of
the issue shall be final and binding on the Executive.

(c) By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon written notice to the Executive
setting forth in reasonable detail the nature of such Cause. The following, as
determined by the Board in its reasonable judgment, shall constitute Cause for
termination:

(i) The Executive’s failure to perform (other than by reason of disability),
neglect of, or negligence in the performance of, his duties and responsibilities
to the Company or any of its Affiliates;

(ii) Material breach by the Executive of any provision of this Agreement or any
other agreement with the Company or any of its Affiliates, or breach of any of
the terms of Sections 7, 8 or 9 of this Agreement;

(iii) The Executive’s failure to comply with any of the rules, standards, or
procedures promulgated by the Company;

(iv) Falsification by the Executive of Company records or documents or any other
act of dishonesty or moral turpitude committed by the Executive; or

(vi) Other conduct by the Executive that could be harmful to the business,
interests or reputation of the Company or any of its Affiliates.

Upon the giving of notice of termination of the Executive’s employment hereunder
for Cause, the Company shall have no further obligations to the Executive, other
than for Final Compensation.

(d) By the Company Other than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon written
notice to the Executive. In the event of such termination during the term
hereof, in addition to Final Compensation and provided that no benefits are
payable to the Executive under a separate severance agreement as a result of
such termination, for a period of twelve (12) months following the date of
termination, or until such time as the Executive secures other employment,
whichever is earlier, the Company shall continue to pay the Executive his Base
Salary at the rate in effect on the date of termination. Any obligation of the
Company to the Executive hereunder, other than for Final Compensation, shall be
expressly conditioned on the Executive’s execution of a general release of
claims in the form attached to this Agreement as Exhibit A (the “Release of
Claims”) within twenty-one days following the date the Executive’s employment is
terminated



--------------------------------------------------------------------------------

(or such longer period as the Company shall determine it is required by law to
permit the Executive to consider the Release of Claims) and upon the Executive
not revoking such Release of Claims thereafter. Severance Pay to which the
Executive is entitled hereunder shall be payable in accordance with the normal
payroll practices of the Company, with the first payment, which shall be
retroactive to the day immediately following the date the Executive’s employment
terminated, being due and payable on the Company’s next regular payday for
executives that follows the date the Executive returns a timely and effective
Release of Claims. The Release of Claims required for separation benefits in
accordance with Section 5(d) hereof will create legally binding obligations on
the part of the Executive, and the Company and its Affiliates therefore advise
the Executive to seek the advice of an attorney before signing it.

(e) Timing of Payments. If at the time of the Executive’s separation from
service, the Executive is a “specified employee,” as hereinafter defined, any
and all amounts payable under this Section 5 in connection with such separation
from service that constitute deferred compensation subject to Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”), as determined by
the Company in its sole discretion, and that would (but for this sentence) be
payable within six months following such separation from service, shall instead
be paid on the date that follows the date of such separation from service by six
(6) months. For purposes of the preceding sentence, “separation from service”
shall be determined in a manner consistent with subsection (a)(2)(A)(i) of
Section 409A and the term “specified employee” shall mean an individual
determined by the Company to be a specified employee as defined in subsection
(a)(2)(B)(i) of Section 409A.

6. Effect of Termination. The provisions of this Section 6 shall apply to any
termination of employment, whether pursuant to Section 5 or otherwise.

(a) Payment by the Company of Final Compensation and of any Base Salary that may
be due the Executive under Section 5(d) shall constitute the entire obligation
of the Company to the Executive hereunder. The Executive shall promptly give the
Company notice of all facts necessary for the Company to determine the amount
and duration of its obligations in connection with any termination pursuant to
Section 5(d) hereof, including without limitation immediate notice of any
successor employment he might accept.

(b) Except for any right of the Executive to continue medical and dental plan
participation in accordance with applicable law, benefits shall terminate
pursuant to the terms of the applicable benefit plans based on the date of
termination of the Executive’s employment, without regard to any continuation of
Base Salary or other payment to the Executive following such date of
termination.

(c) Provisions of this Agreement shall survive any termination of employment if
so provided herein or if necessary or desirable to accomplish the purposes of
other surviving provisions, including without limitation the obligations of the
Executive under Sections 7, 8 and 9 hereof. The obligation of the Company to
make payments to or on behalf of the Executive under Section 5(d) hereof, and
the Executive’s right to retain such payments, shall be expressly



--------------------------------------------------------------------------------

conditioned upon the Executive’s continued full performance of his obligations
under Sections 7, 8 and 9 hereof. The Executive recognizes that, except as
expressly provided in Section 5(d), no compensation is earned or will be paid
after termination of employment.

7. Confidential Information.

(a) The Executive acknowledge that some elements of the Company and its
Affiliates’ business constitute trade secrets, are and must remain confidential,
and are of great value to the Company, and that unauthorized disclosure of such
elements would cause the Company irreparable harm. The Executive further
acknowledges that the Company and its Affiliates continually develop
Confidential Information, that the Executive may develop Confidential
Information for the Company or its Affiliates, and that the Executive may learn
of Confidential Information during the course of his employment. The Executive
will comply with the policies and procedures of the Company and its Affiliates
for protecting Confidential Information and trade secrets, and shall not
disclose to any Person or use, other than as required by applicable law or for
the proper performance of his duties and responsibilities to the Company and its
Affiliates, any Confidential Information or trade secrets obtained by the
Executive incident to his employment or other association with the Company or
any of its Affiliates. The Executive understands that this restriction shall
continue to apply after his employment terminates, regardless of the reason for
such termination. The confidentiality obligation under this Section 7 shall not
apply to information which is generally known or readily available to the public
at the time of disclosure or becomes generally known through no wrongful act on
the part of the Executive or any other Person having an obligation of
confidentiality to the Company or any of its Affiliates.

(b) All documents, memoranda, notes, notebooks, reports, studies, programs,
data, drawings, schematics, ideas, discoveries, records, tapes and other media
of every kind and description relating to the business, present or otherwise, of
the Company or its Affiliates and any copies, in whole or in part, thereof (the
“Documents”), whether or not prepared by the Executive, shall be the sole and
exclusive property of the Company and its Affiliates. The Executive shall
safeguard all Documents and shall surrender to the Company at the time his
employment terminates, or at such earlier time or times as the Company may
specify, all Documents then in the Executive’s possession or control.

8. Assignment of Rights to Intellectual Property. The Executive understands that
all original work created by him in the context of his employment is “work for
hire” and is created for the exclusive benefit of the Company. The Executive
shall promptly and fully disclose all Intellectual Property to the Company. The
Executive hereby assigns and agrees to assign to the Company (or as otherwise
directed by the Company) the Executive’s full right, title and interest in and
to all Intellectual Property. The Executive agrees to execute any and all
applications for domestic and foreign patents, copyrights or other proprietary
rights and to do such other acts (including without limitation the execution and
delivery of instruments of further assurance or confirmation) requested by the
Company to assign the Intellectual Property to the Company and to permit the
Company to enforce any patents, copyrights or other proprietary rights to the



--------------------------------------------------------------------------------

Intellectual Property. The Executive will not charge the Company for time spent
in complying with these obligations. All copyrightable works that the Executive
creates shall be considered “work made for hire” and shall, upon creation, be
owned exclusively by the Company.

9. Restricted Activities. The Executive agrees that some restrictions on his
activities during and after the termination of his employment are necessary to
protect the good will, Confidential Information and other legitimate interests
of the Company and its Affiliates:

(a) While the Executive is employed by the Company or any of its Affiliates, and
for 24 months after his employment terminates for whatever reason, the Executive
shall not, directly or indirectly, whether as owner, partner, investor,
consultant, agent, employee, co-venturer or otherwise, compete with the Company
or any of its Affiliates or undertake any planning for any business competitive
with the Company or any of its Affiliates within any geographic area in which
Executive has client contact during his employment. Specifically, but without
limiting the foregoing, the Executive agrees not to engage in any manner in any
activity that is directly or indirectly competitive or potentially competitive
with the business of the Company or any of its Affiliates as conducted or under
consideration at any time during the Executive’s employment, and further agrees
not to work for or provide services to, in any capacity, whether as an employee,
independent contractor or otherwise, whether with or without compensation, any
Person who is engaged in any business that is competitive with the business of
the Company or any of its Affiliates for which the Executive has provided
services, as conducted or in planning during his employment. Restricted activity
includes, without limitation, engaging in the design, development, production,
marketing or sale of goods or services directly in competition with the Company
or engaging in projects substantially similar to those the Executive worked on
or was involved with on behalf of the Company. For purposes of this Section 9,
the business of the Company and its Affiliates shall include all Products and
the Executive’s undertaking shall encompass all items, products and services
that may be used in substitution for Products. The foregoing, however, shall not
prevent the Executive’s passive ownership of two percent (2%) or less of the
equity securities of any publicly traded company.

(b) The Executive agrees that, during his employment with the Company, he will
not undertake any outside activity, whether or not competitive with the business
of the Company or its Affiliates, that could reasonably give rise to a conflict
of interest or otherwise interfere with his duties and obligations to the
Company or any of its Affiliates. Restricted activity includes, without
limitation, owning, managing, operating, controlling, consulting for, aiding or
being employed by any entity that is substantially similar to or directly
competitive with any business conducted by the Company or any of its Affiliates,
including, but not limited to, any entity that engages in the design,
development or production of those particular projects the Executive works on or
is involved with during his employment with the Company.

(c) The Executive agrees that, during his employment and during the 24-month
period immediately following termination of his employment, regardless of the
reason therefor, the Executive will not directly or indirectly (a) solicit or
encourage any customer of the Company or any of its Affiliates to terminate or
diminish its relationship with them; or (b) seek



--------------------------------------------------------------------------------

to persuade any such customer of the Company or any of its Affiliates to conduct
with anyone else any business or activity which such customer conducts or could
conduct with the Company or any of its Affiliates; provided that these
restrictions shall apply (y) only if the Executive has performed work for such
Person during his employment with the Company or one of its Affiliates, or been
introduced to, or otherwise had contact with, such Person as a result of his
employment or other associations with the Company or one of its Affiliates or
has had access to Confidential Information which would assist in the Executive’s
solicitation of such Person.

(d) The Executive agrees that, during his employment and for the 24-month period
immediately following termination of his employment, regardless of the reason
therefor, the Executive will not, and will not assist any other Person to,
(a) hire or solicit for hiring any employee of the Company or any of its
Affiliates or seek to persuade any employee of the Company or any of its
Affiliates to discontinue employment or (b) solicit or encourage any independent
contractor providing services to the Company or any of its Affiliates to
terminate or diminish its relationship with them. For purposes of this
Agreement, an “employee” of the Company or any of its Affiliates is any person
who was such at any time within the preceding two years.

10. Notification Requirement. During the 24-month period following termination
of his employment, the Executive shall give notice to the Company of each new
business activity he plans to undertake, at least thirty (30) days prior to
beginning any such activity. Such notice shall state the name and address of the
Person for whom such activity is undertaken and the nature of the Executive’s
business relationship(s) and position(s) with such Person. The Executive shall
provide the Company with such other pertinent information concerning such
business activity as the Company may reasonably request in order to determine
the Executive’s continued compliance with his obligations under Sections 7, 8
and 9 hereof.

11. Enforcement of Covenants. The Executive acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including
the restraints imposed upon him pursuant to Sections 7, 8 and 9 hereof. The
Executive agrees without reservation that each of the restraints contained
herein is necessary for the reasonable and proper protection of the good will,
Confidential Information and other legitimate business interests of the Company
and its Affiliates; that each and every one of those restraints is reasonable in
respect to subject matter, length of time and geographic area; and that these
restraints, individually or in the aggregate, will not prevent him from
obtaining other suitable employment during the period in which the Executive is
bound by these restraints. The Executive further agrees that he will never
assert, or permit to be asserted on his behalf, in any forum, any position
contrary to the foregoing. The Executive further acknowledges that, were he to
breach any of the covenants contained in Sections 7, 8 or 9 hereof, the damage
to the Company would be irreparable. The Executive therefore agrees that the
Company, in addition to any other remedies available to it, shall be entitled to
preliminary and permanent injunctive relief against any breach or threatened
breach by the Executive of any of said covenants, without having to post bond,
and will additionally be entitled to an award of attorneys’ fees incurred in
connection with securing any of its rights under this Section 11. The Executive
also agrees that the period of restriction in



--------------------------------------------------------------------------------

Sections 9(a), (c) and (d) hereof shall be tolled and shall not run during any
period when the Executive is in violation thereof. The parties further agree
that, in the event that any provision of Section 7, 8 or 9 hereof shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a time, too large a geographic area or too
great a range of activities, such provision shall be deemed to be modified to
permit its enforcement to the maximum extent permitted by law. It is also agreed
that each of the Company’s Affiliates shall have the right to enforce all of the
Executive’s obligations to that Affiliate under the Agreement, including without
limitation pursuant to Sections 7, 8 and 9 hereof.

12. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound, and that the Executive is not now subject to
any covenants against competition or similar covenants or any court orders or
other legal obligations that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of a third party without such party’s consent.

13. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section or as provided
elsewhere herein. For purposes of this Agreement, the following definitions
apply:

(a) “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by management authority, contract or equity interest.

(b) “Confidential Information” means any and all information of the Company and
its Affiliates that is not generally known by those with whom the Company or any
of its Affiliates competes or does business, or with whom the Company or any of
its Affiliates plans to compete or do business, and any and all information,
publicly known in whole or in part or not, which, if disclosed by the Company or
any of its Affiliates, would assist in competition against them. Confidential
Information includes without limitation such information relating to (i) the
development, research, testing, expansion, diversification, financing, sales,
manufacturing, marketing and financial activities of the Company and its
Affiliates, (ii) the Products, (iii) the costs, sources of supply, financial
performance and strategic plans of the Company and its Affiliates, (iv) the
identity and special needs of the customers of the Company and its Affiliates,
and (v) the people and organizations with whom the Company and its Affiliates
have business relationships and the nature and substance of those relationships.
Confidential Information also includes any information that the Company or any
of its Affiliates has received, or may receive hereafter, belonging to customers
or others with any understanding, express or implied, that the information would
not be disclosed.

(c) “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to



--------------------------------------------------------------------------------

practice by the Executive (whether alone or with others, whether or not during
normal business hours or on or off Company premises) during the Executive’s
employment and during the period of six (6) months immediately following
termination of his employment that relate to either the Products or any
prospective activity of the Company or any of its Affiliates or that makes use
of Confidential Information or any of the equipment or facilities of the Company
or any of its Affiliates.

(d) “Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than the Company or any of its Affiliates.

(e) “Products” mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Affiliates, together with all services provided or
planned by the Company or any of its Affiliates, during the Executive’s
employment.

15. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

16. Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event that the Executive is transferred to a position with
any of the Affiliates or in the event that the Company shall hereafter effect a
reorganization, consolidate with, or merge into, any Person or transfer all or
substantially all of its properties or assets to any Person. This Agreement
shall inure to the benefit of and be binding upon the Company and the Executive,
their respective successors, executors, administrators, heirs and permitted
assigns.

17. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law. It is agreed and understood that no claimed
breach of this Agreement by the Company, and no claimed violation of law, shall
excuse the Executive from his performance obligations under Sections 7, 8 and 9
hereof.

24. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.



--------------------------------------------------------------------------------

19. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier service or
deposited in the United States mail, postage prepaid, registered or certified,
and addressed to the Executive at his last known address on the books of the
Company or, in the case of the Company, at its principal place of business,
attention of the Chief Executive Officer, or to such other address as either
party may specify by notice to the other actually received.

20. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of the
Executive’s employment.

21. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.

22. Headings. The headings and captions in this Agreement are for convenience
only, and in no way define or describe the scope or content of any provision of
this Agreement.

23. Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original and both of which together shall constitute one and the
same instrument.

24. Governing Law/Forum Selection. This is a New Hampshire contract and shall be
construed, enforced under and be governed in all respects by the laws of the
State of New Hampshire, without regard to the conflict of laws principles
thereof. All disputes in any way related to the Executive’s employment hereunder
shall be resolved exclusively in the state or federal courts of the State of New
Hampshire, to whose jurisdiction each party irrevocably consents.

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

THE EXECUTIVE:     THE COMPANY

/s/ Timothy McGrath

    By:  

/s/ Patricia Gallup

    Title:   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

FOR AND IN CONSIDERATION OF the benefits to be provided me in connection with
the termination of my employment, as set forth in the agreement between me and
PC Connection, Inc. (the “Company”) dated as of [INSERT DATE OF AGREEMENT] (the
“Agreement”), which are conditioned on my signing this Release of Claims and to
which I am not otherwise entitled, I, on my own behalf and on behalf of my
heirs, executors, administrators, beneficiaries, representatives and assigns,
and all others connected with or claiming through me, hereby release and forever
discharge the Company, its subsidiaries and other affiliates and all of their
respective past, present and future officers, directors, trustees, shareholders,
employees, employee benefit plans, agents, general and limited partners,
members, managers, joint venturers, representatives, successors and assigns, and
all others connected with any of them, both individually and in their official
capacities, from any and all causes of action, rights or claims of any type or
description, known or unknown, which I have had in the past, now have, or might
now have, through the date of my signing of this Release of Claims, in any way
resulting from, arising out of or connected with my employment by the Company or
any of its subsidiaries or other affiliates or the termination of that
employment, or pursuant to any federal, state or local law, regulation or other
requirement (including without limitation Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act, the Americans with Disabilities
Act, and the fair employment practices laws of the state or states in which I
have been employed by the Company or any of its subsidiaries or other
affiliates, each as amended from time to time).

Excluded from the scope of this Release of Claims is (i) any claim arising under
the terms of the Agreement after the effective date of this Release of Claims
and (ii) any right of indemnification or contribution that I have pursuant to
the Articles of Incorporation or By-Laws of the Company or any of its
subsidiaries or other affiliates.

In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days (or such longer
period as the Company may specify) from the later of the date my employment with
the Company terminates or the date I receive this Release of Claims. I also
acknowledge that I am advised by the Company and its subsidiaries and other
affiliates to seek the advice of an attorney prior to signing this Release of
Claims; that I have had sufficient time to consider this Release of Claims and
to consult with an attorney, if I wished to do so, or to consult with any other
person of my choosing before signing; and that I am signing this Release of
Claims voluntarily and with a full understanding of its terms.

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement. I understand that I may revoke this Release of
Claims at any time within seven (7) days of the date of my signing by written
notice to the Chief Executive Officer of the Company, and that this Release of
Claims will take effect only upon the expiration of such seven-day revocation
period and only if I have not timely revoked it.



--------------------------------------------------------------------------------

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

 

Signature:

 

 

 

Name (please print):

 

 

 

Date Signed:

 

 

 